             Case 21-10474-MFW     Doc 344-2   Filed 04/28/21   Page 1 of 78




                                      Exhibit 11

                                 Amended Schedules for
                                   Alamo Ritz, LLC




28041271.3
                                           Case 21-10474-MFW                                            Doc 344-2                       Filed 04/28/21            Page 2 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Ritz, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10485
  (if known)
                                                                                                                                                                                 þ Check if this is an
                                                                                                                                                                                    amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                           12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                    $1,685,005.05
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                    $1,105,370.09
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $2,790,375.14
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                  $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                   +                  $207,189.92




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  $105,739,586.10
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                          Page 1 of 1
                                    Case 21-10474-MFW                         Doc 344-2             Filed 04/28/21            Page 3 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Ritz, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10485
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 2100030661
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                    Doc 344-2             Filed 04/28/21               Page 4 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Ritz, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10485
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                 ADDITION
 3.19           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                   $215.25
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes


                                                                                 AMENDED
 3.33           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $1,000.00
                                                                                      Check all that apply.
                VINE LSE INTERNATIONAL IV, LLC
                810 SEVENTH AVENUE                                                    ¨ Contingent
                STE 802                                                               ¨ Unliquidated
                NEW YORK, NY 10019                                                    ¨ Disputed
                                                                                      Basis for the claim:
                Date or dates debt was incurred                                       TRADE PAYABLE

                VARIOUS                                                               Is the claim subject to offset?
                                                                                      þ No
                Last 4 digits of account number:                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor     Alamo Ritz, LLC       Case 21-10474-MFW                   Doc 344-2        Filed
                                                                                           Case04/28/21
                                                                                                number (if known)   Page
                                                                                                                     21-104855 of 78

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $207,189.92




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $207,189.92
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                  Case 21-10474-MFW                         Doc 344-2                 Filed 04/28/21           Page 6 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Ritz, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10485
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW     Doc 344-2   Filed 04/28/21   Page 7 of 78




                                      Exhibit 12

                                 Amended Schedules for
                                  Alamo Mueller, LLC




28041271.3
                                           Case 21-10474-MFW                                            Doc 344-2                       Filed 04/28/21            Page 8 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mueller, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10486
  (if known)
                                                                                                                                                                                 þ Check if this is an
                                                                                                                                                                                    amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                           12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                    $5,786,245.81
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                    $3,060,152.19
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $8,846,398.00
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                  $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                   +                  $900,746.54




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  $106,433,142.72
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                          Page 1 of 1
                                    Case 21-10474-MFW                         Doc 344-2             Filed 04/28/21            Page 9 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mueller, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10486
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 2100030659
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 10 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mueller, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10486
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.15           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                MUELLER ALDRICH STREET, LLC
                C/O SAUL EWING ARNSTEIN & LEHR LLP                                    þ Contingent
                ATTN: MARK MINUTI                                                     þ Unliquidated
                1201 N. MARKET STREET, SUITE 2300                                     þ Disputed
                WILMINGTON, DE 19801-1266                                             Basis for the claim:
                Date or dates debt was incurred                                       POTENTIAL LITIGATION CLAIM

                9/23/2020                                                             Is the claim subject to offset?
                                                                                      þ No
                Last 4 digits of account number:                                      ¨ Yes


                                                                                 ADDITION
 3.16           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $5,855.33
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor     Alamo Mueller, LLC  Case 21-10474-MFW                    Doc 344-2        Filed  04/28/21
                                                                                          Case number  (if known)   Page    11 of 78
                                                                                                                     21-10486

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $900,746.54




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $900,746.54
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                    Case 21-10474-MFW                      Doc 344-2                 Filed 04/28/21            Page 12 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mueller, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10486
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-2   Filed 04/28/21   Page 13 of 78




                                     Exhibit 13

                                 Mondo Tees, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 14 of 78
  Fill in this information to identify the case:

 Debtor        Mondo Tees, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10487
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                        $76,376.53
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                    $12,893,590.66
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $12,969,967.19
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $972,513.21




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,504,909.39
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 15 of 78
  Fill in this information to identify the case:

 Debtor        Mondo Tees, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10487
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020637724
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 16 of 78
  Fill in this information to identify the case:

 Debtor        Mondo Tees, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10487
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                 ADDITION
 3.7            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $1,271.48
                                                                                      Check all that apply.
                ALAN HOWARTH INC
                298 CHESTERFIELD 166                                                  ¨ Contingent
                NEWPORT BEACH, CA 92660                                               ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes


                                                                                 AMENDED
 3.11           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                   $252.03
                                                                                      Check all that apply.
                ANDREW HUNG
                3908 AVENUE B                                                         ¨ Contingent
                AUSTIN, TX 78751                                                      ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               ROYALTY
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    17 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.13       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $15,105.29
                                                                            Check all that apply.
            ASIA PACIFIC OFFSET LTD
            UNIT C-3, 11/F, YEUNG YIU CHUNG (NO.8)                          ¨ Contingent
            IND / BLDG. 20 WANG HAI ROAD                                    ¨ Unliquidated
            KOWLOON BAY                                                     ¨ Disputed
            HONG KONG                                                       Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        DELETED
 3.14       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $73.47
                                                                            Check all that apply.
            ASONGS MUSIC PUBLISHING LLP
            FULHAM PALACE, BISHOPS AVENUE                                   ¨ Contingent
            LONDON SW6 6EA                                                  ¨ Unliquidated
            UNITED KINGDOM                                                  ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.21       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $900.45
                                                                            Check all that apply.
            BLANCK MASS
            3 MILLS STUDIO                                                  ¨ Contingent
            MILL LANE                                                       ¨ Unliquidated
            LONDON E3 3DU                                                   ¨ Disputed
            UNITED KINGDOM                                                  Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes


                                                                        AMENDED
 3.23       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $270.12
                                                                            Check all that apply.
            CARL THIEL
            4764 PARK GRANADA                                               ¨ Contingent
            STE 110                                                         ¨ Unliquidated
            CALABASAS, CA 91302                                             ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            ROYALTY
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    18 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        ADDITION
 3.26       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,046.40
                                                                            Check all that apply.
            CBS CONSUMER PRODUCTS
            1515 BROADWAY FL 41                                             ¨ Contingent
            NEW YORK, NY 10036-8901                                         ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.28       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,990.23
                                                                            Check all that apply.
            CHANEY ENTERTAINMENT, INC.
            PO BOX 4550                                                     ¨ Contingent
            PALM SPRINGS, CA 92263                                          ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.37       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $937.81
                                                                            Check all that apply.
            DARTH RIMMER
            C/O DARTH RIMMER                                                ¨ Contingent
            17958 WELBY WAY                                                 ¨ Unliquidated
            RESEDA, CA 91335                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.38       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $3,725.85
                                                                            Check all that apply.
            DATA DISCS LTD
            11 HAVEN GREEN                                                  ¨ Contingent
            LONDON W5 2UU                                                   ¨ Unliquidated
            UNITED KINGDOM                                                  ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    19 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.49       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $21,000.00
                                                                            Check all that apply.
            FONS PR INC.
            4408 BURNET RD A                                                ¨ Contingent
            SUITE 210                                                       ¨ Unliquidated
            AUSTIN, TX 78756                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.50       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,000.00
                                                                            Check all that apply.
            FRANCESCO FRANCAVILLA
            4480-H SOUTH COBB DRIVE 163                                     ¨ Contingent
            SMYRNA, GA 30080                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.51       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $15.00
                                                                            Check all that apply.
            GABRIEL CHICIOINE
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         ROYALTY
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.52       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $91.94
                                                                            Check all that apply.
            GRAHAM REZNICK
                                                                            ¨ Contingent
                                                                            ¨ Unliquidated
                                                                            ¨ Disputed
                                                                            Basis for the claim:
            Date or dates debt was incurred                                 ROYALTY

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    20 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        ADDITION
 3.53       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $458.40
                                                                            Check all that apply.
            GRINDHOUSE RELEASING
            DBA GRINDHOUSE RELEASING                                        ¨ Contingent
            12119 LAUREL TERRACE DRIVE                                      ¨ Unliquidated
            STUDIO CITY, CA 91604                                           ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.57       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $937.81
                                                                            Check all that apply.
            IMP HOUSE LLC
            C/O DARTH RIMMER                                                ¨ Contingent
            17958 WELBY WAY                                                 ¨ Unliquidated
            RESEDA, CA 91335                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.58       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $192.00
                                                                            Check all that apply.
            IMPERIAL POLYFARM PRODUCTIONS
            2619 CARLOW DR                                                  ¨ Contingent
            AUSTIN, TX 78745                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.60       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $327.32
                                                                            Check all that apply.
            JOEL BREISCH
            816 S. MCLOUGHLIN BLVD                                          ¨ Contingent
            OREGON CITY, OR 97045                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         ROYALTY
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    21 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        AMENDED
 3.61       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,326.00
                                                                            Check all that apply.
            JOSH SCHAFER
            3908 AVENUE B                                                   ¨ Contingent
            AUSTIN, TX 78751                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         ROYALTY
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.62       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $340.82
                                                                            Check all that apply.
            KEITH CALDER
            11311 VENICE BLVD                                               ¨ Contingent
            LOS ANGELES, CA 90066                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        DELETED
 3.75       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $3,039.96
                                                                            Check all that apply.
            NEON RATED, LLC
            580 BROADWAY STE 1200                                           ¨ Contingent
            NEW YORK, NY 10012                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         ROYALTY OBLIGATION
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        ADDITION
 3.76       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,500.00
                                                                            Check all that apply.
            NEON RATED, LLC
            580 BROADWAY STE 1200                                           ¨ Contingent
            NEW YORK, NY 10012                                              ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    22 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        DELETED
 3.77       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $87.15
                                                                            Check all that apply.
            OLMSTED-KIRK
            PO BOX 841037                                                   ¨ Contingent
            DALLAS, TX 75284-1037                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.81       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                                $60.00
                                                                            Check all that apply.
            PAT BISHOW
            3960 47TH ST                                                    ¨ Contingent
            SUNNYSIDE, NY 11104                                             ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         ROYALTY
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.82       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $400.00
                                                                            Check all that apply.
            PATRICK THOMAS
            PO BOX 10365                                                    ¨ Contingent
            BURBANK, CA 91510-0365                                          ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         THIRD PARTY CONSULTANT
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.92       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                        $141,258.20
                                                                            Check all that apply.
            SONY MUSIC CUSTOM MARKETING
            SONY MUSIC ENTERAINMENT                                         ¨ Contingent
            26966 NETWORK PLACE                                             ¨ Unliquidated
            CHICAGO, IL 60673-1269                                          ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 9
 Debtor     Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2            Filed  04/28/21
                                                                                        Case number    (if known)   Page    23 of 78
                                                                                                                     21-10487

            (Name)


  Part 2:   Additional Page

                                                                                                                                       Amount of claim


                                                                        ADDITION
 3.95       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                            $123.10
                                                                            Check all that apply.
            SPIDER-MAN MERCHANDISING LP
            10202 WASHINGTON BLVD                                           ¨ Contingent
            CULTER CITY, CA 90232                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.103      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $27,981.37
                                                                            Check all that apply.
            TIKI FARM INC.
            1120 CALLE CORDILLERA, STE 101                                  ¨ Contingent
            SAN CLEMENTE, CA 92673                                          ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.106      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $1,861.13
                                                                            Check all that apply.
            TOM MCDOWELL
            48 HUGON RD                                                     ¨ Contingent
            FULHAM, LONDON SW6 3EN                                          ¨ Unliquidated
            UNITED KINGDOM                                                  ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes


                                                                        AMENDED
 3.110      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                         $84,961.50
                                                                            Check all that apply.
            UMGD
            PO BOX 98336                                                    ¨ Contingent
            BANK OF AMERICA                                                 ¨ Unliquidated
            CHICAGO, IL 60693                                               ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 9
 Debtor       Mondo Tees, LLC     Case 21-10474-MFW                    Doc 344-2           Filed  04/28/21
                                                                                               Case number    (if known)   Page    24 of 78
                                                                                                                            21-10487

              (Name)


  Part 2:     Additional Page

                                                                                                                                                     Amount of claim


                                                                                 DELETED
 3.118        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                $208,706.92
                                                                                   Check all that apply.
              WEA-WSM
              32253 COLLECTION CENTER DR                                           ¨ Contingent
              CHICAGO, IL 60693-0322                                               ¨ Unliquidated
                                                                                   ¨ Disputed
              Date or dates debt was incurred
                                                                                   Basis for the claim:
              VARIOUS                                                              TRADE PAYABLE
              Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                   þ No
                                                                                   ¨ Yes


                                                                                 AMENDED
 3.123        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                   $100.00
                                                                                   Check all that apply.
              YOSIELL LORENZO
              3940 ARDLEY AVE                                                      ¨ Contingent
              OAKLAND, CA 94602                                                    ¨ Unliquidated
                                                                                   ¨ Disputed

              Date or dates debt was incurred                                      Basis for the claim:
                                                                                   TRADE PAYABLE
              VARIOUS
                                                                                   Is the claim subject to offset?
              Last 4 digits of account number:                                     þ No
                                                                                   ¨ Yes




  Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.      Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                       Total of claim amounts



 5a.     Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.     Total claims from Part 2                                                                                          5b.     +                     $972,513.21




 5c.     Total of Parts 1 and 2                                                                                            5c.                           $972,513.21
         Lines 5a + 5b = 5c.




Official Form 206E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 9
                                  Case 21-10474-MFW                         Doc 344-2              Filed 04/28/21               Page 25 of 78
  Fill in this information to identify the case:

 Debtor        Mondo Tees, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10487
  (if known)
                                                                                                                                                         þ Check if this is an
                                                                                                                                                             amended filing


 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                    12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.     Does the debtor have any executory contracts or unexpired leases?
        ¨      No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
        þ      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
               Form 206A/B).

 2.     List all contracts and unexpired leases                                                      State the name and mailing address for all other parties with
                                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                                      ADDITION
 2.2            State what the contract           MUSIC CONTRACT                                       ADAM WINGARD
                or lease is for and the
                nature of the debtor’s
                interest

                State the term remaining

                List the contract number
                of any government
                contract

                                                                                      ADDITION
 2.3            State what the contract           MUSIC CONTRACT                                       ALAN HOWARTH, INC.
                or lease is for and the                                                                298 CHESTERFIELD 166
                nature of the debtor’s                                                                 NEWPORT BEACH, CA 92660
                interest

                State the term remaining

                List the contract number
                of any government
                contract

                                                                                      ADDITION
 2.4            State what the contract           CONSUMER PRODUCTS CONTRACT                           ALEX PARDEE
                or lease is for and the                                                                3043 GLENHURST AVE
                nature of the debtor’s                                                                 LOS ANGELES, CA 90039
                interest

                State the term remaining

                List the contract number
                of any government
                contract

                                                                                      ADDITION
 2.8            State what the contract           CONSUMER PRODUCTS CONTRACT                           BETHESDA/ZENIMAX MEDIA
                or lease is for and the                                                                1370 PICCARD DR
                nature of the debtor’s                                                                 ROCKVILLE, MD 20850
                interest

                State the term remaining

                List the contract number
                of any government
                contract



Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    26 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.10        State what the contract        CONSUMER PRODUCTS CONTRACT                 BLACK DRAGON PRESS
             or lease is for and the                                                   8 NORTH WORPLE WAY
             nature of the debtor’s                                                    LONDON SW14 8QG
             interest                                                                  UNITED KINGDOM

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.11        State what the contract        CONSUMER PRODUCTS CONTRACT                 BLAIR BROTHERS MUSIC
             or lease is for and the                                                   8319 ARDLEIGH ST
             nature of the debtor’s                                                    PHILADELPHIA, PA 19118
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.12        State what the contract        CONSUMER PRODUCTS CONTRACT                 BLOCK 2 DISTRIBUTION
             or lease is for and the                                                   SEA MEADOW HOUSE
             nature of the debtor’s                                                    BLACKBURNE HIGHWAY, ROAD TOWN
             interest                                                                  TORTOLA
                                                                                       BRITISH VIRGIN ISLANDS
             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.16        State what the contract        MUSIC CONTRACT                             CARL THIEL
             or lease is for and the                                                   4764 PARK GRANADA
             nature of the debtor’s                                                    STE 110
             interest                                                                  CALABASAS, CA 91302

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.26        State what the contract        CONSUMER PRODUCTS CONTRACT                 CHANEY ENTERTAINMENT, INC
             or lease is for and the                                                   PO BOX 4550
             nature of the debtor’s                                                    PALM SPRINGS, CA 92263
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    27 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.27        State what the contract        CONSUMER PRODUCTS CONTRACT                 COLLECTORS EDITIONS (CYCLOPS)
             or lease is for and the                                                   ERIC LANGE
             nature of the debtor’s                                                    9002 ETON AVENUE
             interest                                                                  CANOGA PARK, CA 91304

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.28        State what the contract        MERCHANDISING LICENSE                      COMPASS INTERNATIONAL PICTURES INC
             or lease is for and the        AGREEMEMT                                  2021 PONTIUS AVENUE
             nature of the debtor’s                                                    LOS ANGELES, CA 90025
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.30        State what the contract        MUSIC CONTRACT                             CONCORD BICYCLE ASSETS
             or lease is for and the                                                   C/O CONCORD MUSIC GROUP, INC
             nature of the debtor’s                                                    100 N. CRESCENT DR
             interest                                                                  BEVERLY HILLS, CA 90210

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.34        State what the contract        NON-EXCLUSIVE VINYL DISTRIBUTION           CUT NARRATIVE RECORDS LLC
             or lease is for and the                                                   825 E. 4TH ST., 209
             nature of the debtor’s                                                    LOS ANGELES, CA 90013
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.38        State what the contract        LICENSE AGREEMENT                          EPIC GAMES
             or lease is for and the                                                   ATTN: KATE LIU
             nature of the debtor’s                                                    304 PARK AVE SOUTH
             interest                                                                  NEW YORK, NY 10010

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    28 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.41        State what the contract        CONSUMER PRODUCTS CONTRACT                 FOREVER STOKED, LLC
             or lease is for and the                                                   C/O PRETTIEST PRINCESS GAMES
             nature of the debtor’s                                                    ATTN: MATT LOTER
             interest                                                                  81 BEACON AVE
                                                                                       NEW HAVEN, CT 06512
             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.50        State what the contract        CONSUMER PRODUCTS CONTRACT                 IMP HOUSE GAMES
             or lease is for and the                                                   C/O DARTH RIMMER
             nature of the debtor’s                                                    17958 WELBY WAY
             interest                                                                  RESEDA, CA 91335

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.51        State what the contract        CONSUMER PRODUCTS CONTRACT                 JESSIEFILM, INC.
             or lease is for and the                                                   13835 CHANDLER BLVD
             nature of the debtor’s                                                    SHERMAN OAKS, CA 91401
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.54        State what the contract        CONSUMER PRODUCTS CONTRACT                 KIM HENKEL AND ROBERT KUHN
             or lease is for and the                                                   108 GARFIELD PLACE
             nature of the debtor’s                                                    BROOKLYN, NY 11215
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.55        State what the contract        MERCHANDISING LICENSE                      KONAMI DIGITAL ENTERTAINMENT, INC.
             or lease is for and the        AGREEMENT                                  14500 AVIATION BLVD
             nature of the debtor’s                                                    HAWTHORNE, CA 90250-6655
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    29 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.56        State what the contract        MERCHANDISING LICENSE                      KONAMI DIGITAL ENTERTAINMENT, INC.
             or lease is for and the        AGREEMENT                                  14500 AVIATION BLVD
             nature of the debtor’s                                                    HAWTHORNE, CA 90250-6655
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.57        State what the contract        MERCHANDISING LICENSE                      KONAMI DIGITAL ENTERTAINMENT, INC.
             or lease is for and the        AGREEMENT                                  14500 AVIATION BLVD
             nature of the debtor’s                                                    HAWTHORNE, CA 90250-6655
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.66        State what the contract        CONSUMER PRODUCTS CONTRACT                 LEGION M ENTERTAINMENTINC.
             or lease is for and the                                                   6425 CHRISTIE AVE
             nature of the debtor’s                                                    STE 500, 5TH FLOOR
             interest                                                                  SAN FRANCISCO, CA 94608

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.67        State what the contract        MUSIC CONTRACT                             LITTLE JACKET INDUSTRIES
             or lease is for and the                                                   C/O SHENFELD LAW PC
             nature of the debtor’s                                                    ATTN: BRADLEY MARC SHENFELD
             interest                                                                  16255 VENTURA BLVD, STE 201
                                                                                       ENCINO, CA 91436-2300
             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.69        State what the contract        MUSIC CONTRACT                             LOVE THY NEIGHBOR
             or lease is for and the
             nature of the debtor’s
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 5 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    30 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.70        State what the contract        CONSUMER PRODUCTS CONTRACT                 LUGOSI LLC
             or lease is for and the                                                   4342 BELAIR DRIVE
             nature of the debtor’s                                                    LA CANADA FLINTRIDGE, CA 91011
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.71        State what the contract        CONSUMER PRODUCTS CONTRACT                 MAD DUCK POSTERS
             or lease is for and the                                                   ATTN BRAD CRITES
             nature of the debtor’s                                                    PO BOX 124
             interest                                                                  LEWIS CENTER, OH 43035

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.72        State what the contract        MUSIC CONTRACT                             MADISON GATE RECORDS, INC
             or lease is for and the                                                   10202 W. WASHINGTON BLVD.
             nature of the debtor’s                                                    CULVER CITY, CA 90232
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.73        State what the contract        MUSIC CONTRACT                             MADISON GATE RECORDS, INC
             or lease is for and the                                                   10202 W. WASHINGTON BLVD.
             nature of the debtor’s                                                    CULVER CITY, CA 90232
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.77        State what the contract        LICENSE AGREEMENT                          MARVEL BRANDS LLC
             or lease is for and the                                                   1290 AVENUE OF THE AMERICAS
             nature of the debtor’s                                                    2ND FLOOR
             interest                                                                  NEW YORK, NY 10104

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 6 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    31 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.82        State what the contract        MUSIC CONTRACT                             MILAN RECORDS
             or lease is for and the                                                   ATTN PABLO MANYER
             nature of the debtor’s                                                    3500 W OLIVE AVE, STE 750
             interest                                                                  BURBANK, CA 91505

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.83        State what the contract        CONSUMER PRODUCTS CONTRACT                 MITCH RYCKMAN AND TREVAN HASKELL
             or lease is for and the
             nature of the debtor’s
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.85        State what the contract        CONSUMER PRODUCTS CONTRACT                 NICK PRUEHER - DREAM CRUSH GAME
             or lease is for and the
             nature of the debtor’s
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.86        State what the contract        AGREEMENT                                  NONESUCH RECORDS
             or lease is for and the                                                   1633 BROADWAY
             nature of the debtor’s                                                    NEW YORK, NY 10019
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.87        State what the contract        AGREEMENT                                  NONESUCH RECORDS
             or lease is for and the                                                   1633 BROADWAY
             nature of the debtor’s                                                    NEW YORK, NY 10019
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 7 of 17
 Debtor      Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                       Case number  (if known)   Page    32 of 78
                                                                                                                  21-10487

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


                                                                        ADDITION
 2.89        State what the contract        MERCHANDISING LICENSE                      PARAMOUNT LICENSING INC.
             or lease is for and the        AGREEMENT                                  PO BOX 748783
             nature of the debtor’s                                                    LOS ANGELES, CA 90074-8783
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.92        State what the contract        "UNMATCHED" AGREEMENT                      RESTORATION GAMES, LLC
             or lease is for and the                                                   12717 W. SUNRISE BLVD. 244
             nature of the debtor’s                                                    SUNRISE, FL 33323
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.93        State what the contract        VINYL ALBUM LICENSE AGREEMENT              RIKA MURANAKA
             or lease is for and the                                                   2309 SANTA MONICA BLVD
             nature of the debtor’s                                                    SANTA MONICA, CA 90404
             interest

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.94        State what the contract        MUSIC CONTRACT                             SECRETLY GROUP
             or lease is for and the                                                   ATTN: KRAEGAN
             nature of the debtor’s                                                    213 S. ROGERS ST., STE 2
             interest                                                                  BLOOMINGTON, IN 47404

             State the term remaining

             List the contract number
             of any government
             contract

                                                                        ADDITION
 2.97        State what the contract        MERCHANDISE SCHEDULE NUMBER 3              SONY INTERACTIVE ENTERTAINMENT LLC
             or lease is for and the                                                   2207 BRIDGEPOINTE PARKWAY
             nature of the debtor’s                                                    SAN MATEO, CA 94404
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 8 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    33 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.100        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        BAD BATCH                                  DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.101        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        BLAIR WITCH                                DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.102        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        COLOSSAL                                   DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.103        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        DESTROYER                                  DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.104        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        HANNIBAL                                   DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                          Page 9 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    34 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.105        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        HELLRAISER                                 DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.106        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        HELLRAISER II & HELLRAISER III             DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.107        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        INGRID GOES WEST                           DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.108        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        LUCY IN THE SKY                            DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.109        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        MASTER OF NONE                             DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 10 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    35 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.110        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        MISSING LINK                               DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.111        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        MUD                                        DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.112        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        SYNCHRONICITY                              DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.113        State what the contract        VINYL ALBUM LICENSE AGREEMENT -            SOUNDTRACK RECORDS
              or lease is for and the        THE WIND                                   DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.114        State what the contract        VINYL ALBUM LICENSE AGREEMENT              SPARKS & SHADOWS LLC
              or lease is for and the                                                   DBA LAKESHORE RECORDS
              nature of the debtor’s                                                    LOS ANGELES, CA 90038
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 11 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    36 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.115        State what the contract        CONSUMER PRODUCTS CONTRACT                 STUDIO CANAL CREATIVE LICENSING CORPORATION
              or lease is for and the                                                   C/O CREATIVE LICENSING CORP
              nature of the debtor’s                                                    ATTN: KIM PENNY VP
              interest                                                                  10940 WILSHIRE BLVD ST 1600
                                                                                        LOS ANGELES, CA 90024-3910
              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.116        State what the contract        MUSIC CONTRACT                             STUDIO PONOC
              or lease is for and the                                                   NIIKURA BLDG., 2-10-21
              nature of the debtor’s                                                    KYONANCHO, MUSASHINO-SHI
              interest                                                                  TOKYO 180-0023
                                                                                        JAPAN
              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.117        State what the contract        MUSIC CONTRACT                             THE BLASTING COMPANY
              or lease is for and the                                                   3756 W AVE 40
              nature of the debtor’s                                                    STE K 218
              interest                                                                  LOS ANGELES, CA 90065

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.119        State what the contract        MUSIC CONTRACT                             TIMOTHY (FIFE) BRACKET
              or lease is for and the
              nature of the debtor’s
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.127        State what the contract        AGREEMENT - JAWBREAKER                     UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the        SOUNDTRACK                                 2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 12 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    37 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.128        State what the contract        AGREEMENT - JURASSIC PARK                  UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the        SOUNDTRACK                                 2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.129        State what the contract        AGREEMENT - MISSION IMPOSSIBLE             UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the        SOUNDTRACK                                 2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.130        State what the contract        AGREEMENT - NEW FOUND GLORY                UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the                                                   2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.131        State what the contract        AGREEMENT - POPSTAR SOUNDTRACK             UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the                                                   2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.132        State what the contract        AGREEMENT - SILENCE OF THE LAMBS           UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the        SOUNDTRACK                                 2220 COLORADO AVE
              nature of the debtor’s                                                    SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 13 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                 Doc 344-2          Filed  04/28/21
                                                                                         Case number  (if known)   Page    38 of 78
                                                                                                                    21-10487

              (Name)



         List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease


                                                                          ADDITION
 2.133        State what the contract        AGREEMENT - THE BIG LEBOWSKI                UNIVERSAL MUSIC ENTERPRISES
              or lease is for and the                                                    2220 COLORADO AVE
              nature of the debtor’s                                                     SANTA MONICA, CA 90404
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.135        State what the contract        MERCHANDISING LICENSE                       VALVE CORPORATION
              or lease is for and the        AGREEMENT                                   10400 NE 4TH ST
              nature of the debtor’s                                                     STE 1400
              interest                                                                   BELLEVUE, WA 98004

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.137        State what the contract        VINYL ALBUM LICENSE AGREEMENT               WALT DISNEY MUSIC COMPANY
              or lease is for and the                                                    WALT DISNEY RECORDS - 101622
              nature of the debtor’s                                                     C/O JPMORGAN CHASE
              interest                                                                   PASADENA, CA 91189-1622

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.139        State what the contract        MUSIC AGREEMENT - 2001: A SPACE             WATER TOWER MUSIC
              or lease is for and the        ODYSSEY                                     4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.140        State what the contract        MUSIC AGREEMENT - AQUAMAN                   WATER TOWER MUSIC
              or lease is for and the                                                    4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                         Page 14 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                 Doc 344-2          Filed  04/28/21
                                                                                         Case number  (if known)   Page    39 of 78
                                                                                                                    21-10487

              (Name)



         List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease


                                                                          ADDITION
 2.141        State what the contract        MUSIC AGREEMENT - BATMAN: THE               WATER TOWER MUSIC
              or lease is for and the        ANIMATED SERIES BOX SET VOL 2               4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.142        State what the contract        MUSIC AGREEMENT - MAD MAX FURY              WATER TOWER MUSIC
              or lease is for and the        ROAD                                        4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.143        State what the contract        MUSIC AGREEMENT - MIDNIGHT                  WATER TOWER MUSIC
              or lease is for and the        SPECIAL                                     4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.144        State what the contract        MUSIC AGREEMENT - OVER THE                  WATER TOWER MUSIC
              or lease is for and the        GARDEN WALL                                 4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                          ADDITION
 2.145        State what the contract        MUSIC AGREEMENT - SINGING IN THE            WATER TOWER MUSIC
              or lease is for and the        RAIN                                        4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                     BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                         Page 15 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    40 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.146        State what the contract        MUSIC AGREEMENT - SUPERMAN: THE            WATER TOWER MUSIC
              or lease is for and the        ANIMATED SERIES                            4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                    BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.147        State what the contract        MUSIC AGREEMENT - THE SHINING              WATER TOWER MUSIC
              or lease is for and the                                                   4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                    BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.148        State what the contract        MUSIC AGREEMENT - THE WIZARD OF            WATER TOWER MUSIC
              or lease is for and the        OZ                                         4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                    BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.149        State what the contract        MUSIC AGREEMENT - WONDER                   WATER TOWER MUSIC
              or lease is for and the        WOMAN                                      4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                    BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.150        State what the contract        MUSIC AGREEMENT - ZACH SNYDER’S            WATER TOWER MUSIC
              or lease is for and the        JUSTICE LEAGUE                             4000 WARNER BLVD, BLDG 156N, 5TH FL.
              nature of the debtor’s                                                    BURBANK, CA 91522
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 16 of 17
 Debtor       Mondo Tees, LLC   Case 21-10474-MFW                Doc 344-2          Filed  04/28/21
                                                                                        Case number  (if known)   Page    41 of 78
                                                                                                                   21-10487

              (Name)



         List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired lease


                                                                         ADDITION
 2.151        State what the contract        MUSIC CONTRACT                             WOJCIECH GOLCZEWSKI
              or lease is for and the                                                   ROZANA 4
              nature of the debtor’s                                                    SKORZEWO 60-185
              interest                                                                  POLAND

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.153        State what the contract        CONSUMER PRODUCTS LICENSE                  WORLD WRESTLING ENTERTAINMENT
              or lease is for and the        AGREEMENT                                  1241 EAST MAIN STREET
              nature of the debtor’s                                                    STAMFORD, CT 00690
              interest

              State the term remaining

              List the contract number
              of any government
              contract

                                                                         ADDITION
 2.154        State what the contract        MUSIC CONTRACT                             YELLOW VEIL PICTURES
              or lease is for and the                                                   1894 COMMONWEALTH AVE.
              nature of the debtor’s                                                    MERRICK, NY 11566
              interest

              State the term remaining

              List the contract number
              of any government
              contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                         Page 17 of 17
                                 Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 42 of 78
  Fill in this information to identify the case:

 Debtor        Mondo Tees, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10487
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-2   Filed 04/28/21   Page 43 of 78




                                     Exhibit 14

                              Amended Schedules for
                             Alamo City Foundry, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 44 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Foundry, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10488
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                       $393,996.41
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                       $126,499.00
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                       $520,495.41
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                   $21,610.15




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,554,006.33
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 45 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Foundry, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10488
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 1806181606172
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                  Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 46 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Foundry, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10488
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-2   Filed 04/28/21   Page 47 of 78




                                      Exhibit 15

                                 Amended Schedules for
                                 Alamo Mainstreet, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 48 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mainstreet, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10489
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                       $832,161.10
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                       $628,562.37
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                     $1,460,723.47
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $755,995.03




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,288,391.21
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 49 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mainstreet, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10489
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 1806181606152
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 50 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mainstreet, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10489
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.13           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                $17,869.37
                                                                                      Check all that apply.
                EVERGY
                1200 MAIN ST                                                          ¨ Contingent
                KANSAS CITY, MO 64105                                                 ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes


                                                                                 ADDITION
 3.26           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $3,152.41
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor                         Case 21-10474-MFW
            Alamo Mainstreet, LLC                                    Doc 344-2        Filed  04/28/21
                                                                                          Case number  (if known)   Page    51 of 78
                                                                                                                     21-10489

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $755,995.03




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $755,995.03
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                  Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 52 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Mainstreet, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10489
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-2   Filed 04/28/21   Page 53 of 78




                                      Exhibit 16

                                 Amended Schedules for
                                 Alamo City Point, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 54 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Point, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10490
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                    $16,991,638.58
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $4,017,241.81
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $21,008,880.39
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                $2,493,016.20




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $108,025,412.38
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 55 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Point, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10490
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER -
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        202101225154270
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 56 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Point, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number           21-10490
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:        List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.1             Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                               $171,900.37
                                                                                      Check all that apply.
                 ACADIAREALTY
                 411 THEODORE FREMD AVE                                               ¨ Contingent
                 STE 300                                                              ¨ Unliquidated
                 RYE, NY 10580                                                        ¨ Disputed

                 Date or dates debt was incurred                                      Basis for the claim:
                                                                                      RENT
                 VARIOUS
                                                                                      Is the claim subject to offset?
                 Last 4 digits of account number:                                     þ No
                                                                                      ¨ Yes


                                                                                  DELETED
 3.5             Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                 ALEXANDRA ELLIS
                 C/O CORREIA, KING, FODERA, MCGINNIS & LIFEEIDGE                      þ Contingent
                 ATTN: RICHARD J. FODERA                                              þ Unliquidated
                 655 3RD AVE 27TH FL                                                  þ Disputed
                 NEW YORK, NY 10017                                                   Basis for the claim:
                 Date or dates debt was incurred                                      POTENTIAL LITIGATION CLAIM

                 12/8/2017                                                            Is the claim subject to offset?
                                                                                      þ No
                 Last 4 digits of account number:                                     ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor                          Case 21-10474-MFW
             Alamo City Point, LLC                                    Doc 344-2           Filed  04/28/21
                                                                                              Case number    (if known)   Page    57 of 78
                                                                                                                           21-10490

             (Name)


  Part 2:    Additional Page

                                                                                                                                                    Amount of claim


                                                                                AMENDED
 3.18        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                $79,184.86
                                                                                  Check all that apply.
             CONSOLIDATED EDISON COMPANY OF NEW YORK INC.
             ATTN: LEGAL DEPARTMENT                                               ¨ Contingent
             4 IRVING PLACE                                                       ¨ Unliquidated
             NEW YORK, NY 10003                                                   ¨ Disputed

             Date or dates debt was incurred                                      Basis for the claim:
                                                                                  TRADE PAYABLE
             VARIOUS
                                                                                  Is the claim subject to offset?
             Last 4 digits of account number:                                     þ No
                                                                                  ¨ Yes


                                                                                ADDITION
 3.42        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                $29,004.29
                                                                                  Check all that apply.
             NEON RATED, LLC
             580 BROADWAY STE 1200                                                ¨ Contingent
             NEW YORK, NY 10012                                                   ¨ Unliquidated
                                                                                  ¨ Disputed
             Date or dates debt was incurred
                                                                                  Basis for the claim:
             VARIOUS                                                              TRADE PAYABLE
             Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                  þ No
                                                                                  ¨ Yes


                                                                                DELETED
 3.53        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                   $486.05
                                                                                  Check all that apply.
             RIVERCITY SPORTSWEAR LLC
             1705 S. IH 35                                                        ¨ Contingent
             SAN MARCOS, TX 78666                                                 ¨ Unliquidated
                                                                                  ¨ Disputed
             Date or dates debt was incurred
                                                                                  Basis for the claim:
             VARIOUS                                                              TRADE PAYABLE
             Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                  þ No
                                                                                  ¨ Yes




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.     Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                      Total of claim amounts



 5a.    Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.    Total claims from Part 2                                                                                          5b.     +                   $2,493,016.20




 5c.    Total of Parts 1 and 2                                                                                            5c.                         $2,493,016.20
        Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                   Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 58 of 78
  Fill in this information to identify the case:

 Debtor        Alamo City Point, LLC


 United States Bankruptcy Court for the:       District of Delaware


 Case number           21-10490
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                 Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                              MM / DD / YYYY
                                                                      û   /s/ Matthew Vonderahe
                                                                          Signature of individual signing on behalf of debtor



                                                                          Matthew Vonderahe
                                                                          Printed name



                                                                          Chief Financial Officer
                                                                          Position or relationship to debtor




Official Form 202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-2   Filed 04/28/21   Page 59 of 78




                                      Exhibit 17

                                 Amended Schedules for
                                  Alamo Liberty, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 60 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Liberty, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10491
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                    $21,476,092.91
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $6,300,661.85
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $27,776,754.76
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $208,799.92




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,741,196.10
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                    Case 21-10474-MFW                       Doc 344-2             Filed 04/28/21             Page 61 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Liberty, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10491
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER -
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        202101225154294
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                      Doc 344-2                 Filed 04/28/21            Page 62 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Liberty, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number           21-10491
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                 Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-2   Filed 04/28/21   Page 63 of 78




                                      Exhibit 18

                                 Amended Schedules for
                                  Alamo Satown, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 64 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Satown, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10492
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                  NOT APPLICABLE
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                        UNKNOWN
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                        UNKNOWN
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +             NOT APPLICABLE




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $105,532,396.18
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 65 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Satown, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10492
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020637087,
                 ATTN: D. BROOKS, D. SHARPE, ET AL                        180020637340, 180020637461
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          Is the creditor an insider or related
                 NEW YORK, NY 10105
                                                                          party?
                 Creditor's email address                                 þ No
                 GCCREDIT@FORTRESS.COM;                                   ¨ Yes
                 CREDITOPERATIONS@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 BSTEWART@FORTRESS.COM;
                 MPOLIDORO@FORTRESS.COM                                   þ No
                                                                          ¨ Yes
                 Date or dates debt was incurred
                                                                          As of the petition filing date, the claim
                 1/22/2021
                                                                          is:
                 Last 4 digits of account number:                         Check all that apply.
                                                                          þ Contingent
                 Do multiple creditors have an interest in the            þ Unliquidated
                 same property?                                           ¨ Disputed
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                   Case 21-10474-MFW                      Doc 344-2                 Filed 04/28/21            Page 66 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Satown, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10492
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW   Doc 344-2   Filed 04/28/21   Page 67 of 78




                                     Exhibit 19

                              Amended Schedules for
                             Alamo Marketplace, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 68 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Marketplace, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10493
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                     $1,896,695.00
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                     $1,180,883.90
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                     $3,077,578.90
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $500,491.18




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,032,887.36
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 69 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Marketplace, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10493
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020636692
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 70 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Marketplace, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10493
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                 ADDITION
 3.17           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                   $231.00
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes


                                                                                  DELETED
 3.22           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                PHYLLIS JEAN TUMLINSON
                C/O DEAS & ASSOCIATES                                                 þ Contingent
                ATTN: CHRISTOPHER RHODES                                              þ Unliquidated
                234 CEDAR HURST LN                                                    þ Disputed
                AUSTIN, TX 78734-3915                                                 Basis for the claim:
                Date or dates debt was incurred                                       POTENTIAL LITIGATION CLAIM

                12/13/2019                                                            Is the claim subject to offset?
                                                                                      þ No
                Last 4 digits of account number:                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor                          Case 21-10474-MFW
             Alamo Marketplace, LLC                                   Doc 344-2           Filed  04/28/21
                                                                                              Case number    (if known)   Page    71 of 78
                                                                                                                           21-10493

             (Name)


  Part 2:    Additional Page

                                                                                                                                                    Amount of claim


                                                                                DELETED
 3.29        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                UNKNOWN
                                                                                  Check all that apply.
             SUSIE VYBIRAL
             C/O KILPATRICK & DEAS                                                þ Contingent
             ATTN: LAURA W. HOLDER                                                þ Unliquidated
             9601 MCALLISTER FREEWAY STE 220                                      þ Disputed
             SAN ANTONIO, TX 78216- 4623                                          Basis for the claim:
             Date or dates debt was incurred                                      POTENTIAL LITIGATION CLAIM

             7/11/2018                                                            Is the claim subject to offset?
                                                                                  þ No
             Last 4 digits of account number:                                     ¨ Yes




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.     Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                      Total of claim amounts



 5a.    Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.    Total claims from Part 2                                                                                          5b.     +                     $500,491.18




 5c.    Total of Parts 1 and 2                                                                                            5c.                           $500,491.18
        Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                  Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 72 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Marketplace, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10493
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                             MM / DD / YYYY
                                                                     û   /s/ Matthew Vonderahe
                                                                         Signature of individual signing on behalf of debtor



                                                                         Matthew Vonderahe
                                                                         Printed name



                                                                         Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                        Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-10474-MFW    Doc 344-2   Filed 04/28/21   Page 73 of 78




                                      Exhibit 20

                                 Amended Schedules for
                                 Alamo Stone Oak, LLC




28041271.3
                                          Case 21-10474-MFW                                           Doc 344-2                       Filed 04/28/21              Page 74 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Stone Oak, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10494
  (if known)
                                                                                                                                                                                  þ Check if this is an
                                                                                                                                                                                     amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                     $2,368,701.00
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                       $990,917.51
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                     $3,359,618.51
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                   $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +                  $914,828.23




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                   $106,447,224.41
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                           Page 1 of 1
                                   Case 21-10474-MFW                        Doc 344-2             Filed 04/28/21             Page 75 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Stone Oak, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10494
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 180020637582
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                    Case 21-10474-MFW                   Doc 344-2             Filed 04/28/21               Page 76 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Stone Oak, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10494
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.9            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                DDR DB STONE OAK LP
                ATTN GENERAL COUNSEL                                                  þ Contingent
                3300 ENTERPRISE PKWY                                                  þ Unliquidated
                BEACHWOOD, OH 44122                                                   þ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      POTENTIAL LITIGATION CLAIM
                6/30/2020
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes


                                                                                 AMENDED
 3.15           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $1,381.76
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor     Alamo Stone Oak, LLCCase 21-10474-MFW                    Doc 344-2        Filed  04/28/21
                                                                                          Case number  (if known)   Page    77 of 78
                                                                                                                     21-10494

            (Name)




  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $914,828.23




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $914,828.23
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
                                 Case 21-10474-MFW                        Doc 344-2                 Filed 04/28/21            Page 78 of 78
  Fill in this information to identify the case:

 Debtor        Alamo Stone Oak, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10494
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
